department of the treasury internal_revenue_service washington d c cc dom fs p si date uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel from subject assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h j k l m n o p q r s t u v w x y z date date date issues what is the proper classification of a for federal tax purposes what are the proper classifications of b and c for federal tax purpose are d and e qualifying organizations eligible to elect out of subchapter_k pursuant to sec_761 are b and c eligible to elect out of subchapter_k pursuant to sec_761 is f subject_to the partnership basis provisions of subchapter_k and if so is the loss from d and e reduced by any basis limitations conclusion a should be classified as an association_taxable_as_a_corporation for federal tax purposes b and c should be classified as associations taxable as corporations for federal tax purposes d and e are not a eligible to elect out of subchapter_k b and c are not eligible to elect out of subchapter_k f as a partner in d and e is subject_to the basis provisions of subchapter_k and has the burden of proving its right to deduct losses facts g is a closely-held corporation incorporated on date it comprises a group of interrelated companies whose primary function is the distribution of h products and related j services to dealers in k states f is a wholly owned subsidiary of g and provides l primarily to customers of m another wholly owned subsidiary of g involved in the distribution of n f also provides third party servicing f owns limited-purpose finance subsidiaries and limited-purpose partnerships all subsidiaries own their respective assets and are separate entities with creditors who own a security_interest in their assets the consolidated_group includes but is not limited to f o and p the consolidated_group through its subsidiaries owns s percent of d and e e acts as a grantor of two trusts b and c d is the grantor and beneficiary of a a’s purpose is to take assignment of contracts and related q originated through dealers in the g network of dealers f services these contracts the taxpayer has treated a as a security arrangement and therefore has not filed any income_tax returns for it depreciation on a’s assets has been claimed by d depreciation on a’s assets has been claimed by e because of the transaction described below as these two entities have filed a sec_761 election the depreciation is reflected on f’s return in date f became involved in two transactions the transaction at issue begins when f related dealers assign contracts and the underlying to a a’s interest in all contracts and titles is perfected by registration in the name of its trustee r a then issues an interest representing the entire beneficial_interest in the assets of a to d a’s trustee then allocates a separate portfolio of within a and issues to d a_trust d then sells its entire_interest in the to e e in turn transfers t percent of its interest to either b or c the for tax purposes e treats this transaction as merely to secure debt on its books it is treated as a sale the trust issues two classes of investor certificates senior class a certificates and subordinated class b certificates e sold the class a certificates in a public offering and the class b certificates through a private_placement e used the proceeds to pay d which in turn gave the monies to a class a certificate holders possess a u percent interest in the trust and class b certificate holders possess a v percent interest the remaining v percent is held by e although the taxpayer asserts that the trust is not to be treated as a tax entity but as a security arrangement the trust elected under sec_761 to be excluded from the application of subchapter_k of the internal_revenue_code e also made this election it is the taxpayer’s position that e owns s percent of the equity of b and c however due to the election on a look-through basis the tax owners would be considered f and p b and c have also elected out of the provisions of subchapter_k the date returns of g are currently under examination the taxpayer has executed an extension of the period of limitations for these returns this extension may be withdrawn by the submission of a form 872-t law and analysis issue classification a sec_7701 sets forth definitions to be used in determining the classification of an organization for federal tax purposes the regulations under sec_7701 in effect for these transactions pre-date the check the box regulations currently in effect the check-the-box_regulations provide that for certain business entities that were in existence before date the entity’s claimed classification will be respected for all periods before date if i the entity had a reasonable basis within the meaning of sec_6662 for its claimed classification ii the entity and all members of the entity recognized the federal tax consequences of any change in the entity’s classification within the sixty months before date and iii neither the entity nor any member was notified in writing on or before date that the classification of the entity was under examination in which case the entity’s classification will be determined in the examination sec_301_7701-3 it is not clear whether a b c or any of their members were notified in writing before date that the entity’s classification was under examination if no one was notified the entity’s classification may be respected if any of the trusts or any of their members were property notified the classification of that entity is determined under examination by applying the regulations effective for the years at issue organizations may be classified as trusts or as associations taxable as a corporation or as a partnership taxpayer asserts that a should be taxed as a partnership district_counsel asserts that a is an association_taxable_as_a_corporation the following discussion refers to the treasury regulations under sec_7701 in effect for the years at issue a was set up as a w business_trust d is the grantor and r is the trustee nonetheless a’s designation as a_trust alone does not ensure its status as a_trust if it is not simply an arrangement to protect or conserve property for beneficiaries sec_301_7701-4 first we will turn to the issue of whether this is a_trust or an association sec_301_7701-4 states that the fact that an organization is technically cast in the trust form will not change the real character of the organization if the organization more nearly resembles an association or a partnership than a_trust in order for an entity to be treated as an association_taxable_as_a_corporation it must possess certain characteristics under sec_301_7701-2 the characteristics of a corporation include the presence of associates an objective to carry on business and divide the gains therefrom continuity_of_life centralization of management liability for corporate debts limited to corporate property free_transferability_of_interests this is a facts_and_circumstances_test sec_301_7701-2 clarifies s ince centralization of management continuity_of_life free_transferability_of_interests and limited_liability are generally common to trusts and corporations the determination of whether a_trust which has such characteristics is to be treated for tax purposes as a_trust or as an association depends on whether there are associates and an objective to carry on business and divide the gains therefrom taxpayer admits the common traits of centralization of management and continuity_of_life and also admits there are associates and an objective to carry on business therefore this entity is not a_trust taxpayer however disputes that the appropriate classification is as a corporation the differentiation between a partnership and a corporation depends upon the existence of centralization of management continuity_of_life free_transferability_of_interests and limited_liability although other characteristics are included in the definition of a partnership and a corporation since they are shared characteristics they are ignored for the purposes of this test as noted above taxpayer admits centralization of management and continuity_of_life but asserts that a lacked limited_liability and free_transferability_of_interests therefore we will concentrate our analysis on these last two attributes sec_301_7701-2 states that an organization has the corporate characteristic of limited_liability if under local law there is no member who is personally liable for the debts of or claims against the organization emphasis added although section dollar_figure of the trust agreement generally provides that d will be liable for the obligations of the trust w state law provides otherwise no assessment shall be made against the interest of any owner and no owner shall be personally liable for any debts or liabilities incurred by the trustees or by the d is the grantor and the sole beneficiary of the trust under the agreement moreover section dollar_figure of the agreement further provides that t o the extent the grantor shall have paid or suffered any liability or expense with respect to the trust assets or the operation of the trust and to the extent that the liability or expense was not caused by the willful misconduct or bad faith of the grantor the grantor shall be indemnified defended and held harmless out of the trust assets against any such liability or expense further d’s actions reflect its limited_liability under section dollar_figure of the trust agreement d’s liability with respect to any financing secured_by a or any assignee of a is as set forth in those financing agreements the certificate purchase and sale agreement at dollar_figure provides d does hereby absolutely sell assign and otherwise convey to e without_recourse the certificates emphasis added moreover it is our understanding that under the financing agreements the lenders who provided financing to d for the transaction have recourse limited to the therefore d de_facto has limited_liability as grantor and beneficiary of a and the laws of w further support this the second issue concerns free_transferability_of_interests an organization has the corporate characteristics of free_transferability_of_interests if each of its members or those members owning substantially_all of the interest in the organization have the power without the consent of other members to substitute for themselves in the same organization a person who is not a member of the organization this must include a transfer of all rights sec_301_7701-2 moreover there is no free transferability where under local law a transfer of a member’s interest results in the dissolution of the old organization and the formation of a new organization under w law free transferability of interest exists with respect to a business_trust there is also other evidence that transferability exists in that the original grantor was o and d was substituted for o it is not clear from the trust agreement if d can now substitute anyone for itself under the trust agreement d cannot sell the it can sell the but only to e or any similar special purpose vehicle created for the purpose of a financing sec_4 c we must look into what is actually transferred with the the is an equitable claim on a designated portfolio of contracts and q owned by the a district_counsel argues that by creating the d is essentially transferring its interest because once a is cut out there is nothing left in the further under this argument the represents d’s interest in the trust although the argument that there is free_transferability_of_interests is not as clear cut nor as strong as the argument for limited_liability with the presence of limited_liability a still has more corporate characteristics than partnership characteristics and accordingly should be classified as an association_taxable_as_a_corporation issue classification of b and c the b and c trusts are set up as common_law trusts under x law taxpayer asserts that b and c should be treated as security arrangements and not tax entities the following discussion assumes that the trusts are not treated as security arrangements for federal tax purposes as a default position the taxpayer asserts that they should be treated as partnerships not corporations to this end the taxpayer has filed sec_761 elections for both entities under sec_301_7701-2 the determination of whether an organization is a partnership or a corporation depends on whether there exists centralization of management continuity_of_life free_transferability_of_interests and limited_liability taxpayer asserts that the trusts lack limited_liability and free_transferability_of_interests as noted above sec_301_7701-2 states that an organization has the corporate characteristic of limited_liability if under local law there is no member who is personally liable for the debts of or claims against the organization under x law exculpatory provisions inserted into a_trust are generally held effective thus it was possible to create limited_liability in this entity under x law the agreements for the b and c trusts however do not indicate whether the class a or class b certificate holders are or are not liable for debts or claims against the trusts moreover the trust agreement does provide the following as to e a the seller shall be liable in accordance with this agreement only to the extent of the obligations in this agreement specifically undertaken by the seller in such capacity under this agreement and shall have no other obligations or liabilities hereunder b the seller agrees to be and shall be liable without limitation for all liabilities including taxes contracts expenses indemnity payments and other charges of the trust other than distributions to certificate holders although there are other provisions limiting the seller’s liability this provision generally makes e liable therefore this entity does not have the characteristic of limited_liability as to free_transferability_of_interests sec_301_7701-2 provides that an organization has the corporate characteristic of free_transferability_of_interests if each of its members or those members owning substantially_all of the interests in the organization have the power without the consent of other members to substitute for themselves in the same organization a person who is not a member of the organization class a certificates which represent u percent of the beneficial_interest in the trust are transferable and are in fact transferred on a secondary market as this represents substantially_all of the interests there is free transferability despite a lack of limited_liability b and c have more corporate characteristics than not and they should be classified as associations taxable as corporations for federal tax purposes issue d and e’s eligibility to elect out of subchapter_k sec_761 provides in part that under regulations the secretary may at the election of all the members of an unincorporated organization exclude such organization from the application of all or part of subchapter_k if the organization is availed of for investment purposes only and not for the active_conduct of business for the joint production extraction or use of property but not for the purposes of selling services or property produced or extracted or by dealers in securities for a short_period for the purposes of underwriting selling or distributing a particular issue of securities if the income of the members of the organization may be adequately determined without the computation of partnership taxable_income sec_1_761-2 provides in general that under conditions set forth in the regulations an unincorporated organization described in sec_1 a and relating to investing partnerships and operating agreements for the joint production extraction or use of property may be excluded from the application of all or a part of the provisions of subchapter_k sec_1_761-2 provides investing partnership where the participants in the joint purchase retention sale_or_exchange of investment_property - i own the property as coowners ii reserve the right separately to take or dispose_of their shares of any property acquired or retained and iii do not actively conduct business or irrevocably authorize some person or persons acting in a representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for his account but not for a period of more than a year then such group may be excluded from the application of the provisions of subchapter_k under the rules set forth in paragraph b of this section d and e are limited_partnerships formed pursuant to the y revised_uniform_limited_partnership_act generally the service does not allow entities formed under a state’s partnership or limited_partnership laws to elect out of subchapter_k under y state law except as provided in the partnership_agreement a partner regardless of the nature of the partner's contribution has no right to demand and receive any distribution from a limited_partnership in any form other than cash thus the partners in d and e do not have the right to take their share of partnership property in addition the agreement itself must provide that the partners can take their share of property thus the partners of d and e cannot take their share of the property at will and dispose_of it as is required for the election moreover the active_conduct of business has been found where the parties entered into complex transactions to achieve a profit the parties here have entered into a complicated series of transactions to achieve their goal accordingly d and e cannot elect out of subchapter_k see arthur b willis et al partnership_taxation 6th ed issue b and c’s eligibility to elect out of subchapter_k as determined above these entities should be treated as associations taxable as corporations sec_1_761-2 provides that any syndicate group pool or joint_venture which is classifiable as an association or any group operating under an agreement which creates an organization classifiable as an association does not fall within these provisions also as noted above sec_1 a provides among other things that the participants in an entity seeking to elect out of subchapter_k must own the property as co-owners the certificate holders are not co-owners of the trust property and cannot take their share of the property therefore b and c cannot elect out of subchapter_k issue is f subject_to the partnership basis provisions of subchapter_k f owns p and the two of them respectively hold a t percent and z percent partnership_interest in e the losses from the assets flowed through e to the consolidated_group also f owns o and the two of them respectively hold t percent and z percent partnership_interest in d the losses from the assets flowed through d to the consolidated a group sec_702 provides that in determining its income_tax each partner must take into account separately its distributive_share of the partnership’s gains and losses from sales or exchanges of capital assets held for not more than one year gains and losses from sales or exchanges of capital assets held for more than one year gains and losses from sales or exchanges of property described in sec_1231 charitable_contributions dividends with respect to which there is a deduction under part viii of subchapter_b taxes described in sec_901 paid_or_accrued to foreign countries and to possessions of the united_states other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary and taxable_income or loss exclusive of items requiring separate computation under other paragraphs of sec_702 sec_704 provides that a partner’s distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of such partner’s interest in the partnership at the end of the partnership year in which the loss occurred sec_1_704-1 provides that if a partner’s distributive_share of the aggregate items of loss specified in sec_702 and exceeds the basis of the partner’s interest the limitation on losses under sec_704 must be allocated to the partner’s distributive_share of each such loss see arthur b willis et al partnership_taxation 6th ed d and e did not maintain books_and_records or file form_1065 tax returns and therefore taxpayer’s basis in the partnerships cannot be determined the burden of proving its right to a deduction is on the taxpayer united_states v wisconsin power and light co f 2d big_number 7th cir accordingly unless or until taxpayer can prove its adjusted_basis in the partnerships it should not be allowed to deduct the losses please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service
